46 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John Corwin PARKER, Defendant-Appellant.
No. 94-30194.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 19, 1994.*Decided:  Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
John Corwin Parker appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to bank robbery, in violation of 18 U.S.C. Sec. 2113(a).  Parker contends that the district court erred in refusing to depart downward based on extraordinary tragic circumstances, including childhood abuse and post-traumatic stress disorder resulting from Parker's combat service in Vietnam.  The district court's refusal to depart was based on its finding that Parker's circumstances were not extraordinary.  Nothing in the record suggests that the district court believed that it lacked the authority to depart for the reasos asserted by Parker.  Rather, the district court's refusal to depart was based on its finding that the circumstances presented to the court were not, in fact, extraordinary.  We lack jurisdiction to review such a discretionary decision not to depart.  This appeal, accordingly, is


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3